The Surrogate.
The real estate of Lewis Eyer was sold by the Surrogate’s order for the payment of his debts. A portion of the surplus moneys, brought into the Surrogate’s office, belonged to Franklin Eyer, a minor. The Surrogate made order for the investment thereof, and for the payment of interest for the support and education of the minor, under the act of 1850, ch. 150, § 1.
Franklin Eyer now petitions, showing that he is sixteen years of age, and without other means of support than the income of this fund, and that the sum of $250 is necessary to his support, and asking that that sum be paid him from the principal fund in the Surrogate’s hands-. The general guardian of the minor joins in the application.
The powers of the Surrogate in relation to funds of this nature are the same as the Supreme Court is authorized and required to exert in analogous cases. "Where there has been a direction for an accumulation of interest upon property, for the benefit of a minor, and the minor is destitute of means, the Supreme Court has general power, inherited from the old Court of Chancery, to order a sum to be applied for his benefit either from the income or from the principal. There being no doubt of my power and of the propriety of the order'prayed for, it will be granted. But the payment will be made by the Surrogate to the general guardian, to be accounted for by him in his annual accounts.